Swan, Associate Justice,
concurring. Aubrey Walters appeals the Order of the trial court dismissing with prejudice his action for debt against his' former spouse, Elvira Walters, because of insufficient evidence. Aubrey’s counsel, Kenth Rogers,1 asserts that the trial judge’s dismissal was *785prompted by biases she held against Rogers. While he did not move for recusal in a timely fashion, Rogers further asserts after dismissal of the case that the trial judge should have recused herself, and that summary judgment in Aubrey’s action for debt should have been granted. I join in the Court’s judgment affirming the Order of the trial court. Because I find that the trial court’s Order should be affirmed solely on the bases that Aubrey’s claims are vague, meritless, and unsubstantiated and that Aubrey’s Motions to Disqualify were untimely, in addition to meritless, I write separately.
I. FACTUAL AND PROCEDURAL HISTORY
The facts I deduce from Aubrey’s claim, from the scant record before us for review, and from the convoluted arguments presented in the Appellant’s brief are as follows: Aubrey and Elvira Walters were married in 1993, but separated sometime in 2002. (J.A. at 58.) Although separated, Aubrey continued to provide some support to Elvira. In 2002, Aubrey was under the impression that Elvira had purchased land in Estate Glucksberg, St. John. Aubrey and Elvira agreed that Aubrey would have no interest in the land because of his tax difficulties and his failed businesses. (Id. at 59.) Aubrey gave Elvira approximately $3000 as a contribution toward the purchase price for the property. (Id.) After its purchase, Aubrey cleared the Estate Glucksberg property and constructed a wooden residence for Elvira’s benefit. Aubrey never requested payment or reimbursement for these services. Later, Aubrey discovered that the property was not legally titled to Elvira, but was titled to her adult son, Gavin Hodge, by another individual. According to Aubrey, he was unaware that he was rendering services and labor for the benefit of Hodge, and not for the benefit of Elvira.
On May 4, 2006, Aubrey’s counsel, Kenth Rogers, filed a complaint against Elvira alleging failure to reimburse for services Aubrey rendered on the property. (J.A. at 4.) Importantly, Aubrey never alleged fraud, unjust enrichment, or entitlement to a constructive trust in his complaint, but rather filed an action for debt anchored in a breach of contract claim. On November 15, 2006, Aubrey filed a Motion for Summary Judgment, with no evidence before the trial court other than affidavits by Aubrey dated September 5 and 14, 2006. (J.A. at 7.) The Motion for Summary Judgment was unopposed, although Elvira appeared in court when it was eventually heard. Three and one-half years after it was filed, on March 18, *7862010, the trial court held a hearing on the Motion for Summary Judgment. At the conclusion of the hearing, the trial court denied Aubrey’s Motion for Summary Judgment, reasoning that there were too many unanswered questions of fact concerning the purported creation of a contract between Elvira and Aubrey. (J.A. at 11, 43.)
Significantly, while this contract proceeding was ongoing, divorce proceedings between Elvira and Aubrey were held in a separate action before Judge Audrey Thomas. (J.A. at 47.) It is unclear from the record before us when the divorce was finalized; however, Aubrey and Elvira were still legally married at the conclusion of the previously described breach of contract case. Apparently, the divorce proceedings were contentious and involved the filing of a domestic violence action against Aubrey. (Id.) Aubrey claims that the acrimony between the parties continued with Aubrey filing a police report for embezzlement and forgery against Elvira. (Appellant’s Br. at 11.)
On May 5, 2010 a bench trial in the contract-debt action was held before Judge Brenda Hollar, commencing at 9:12 a.m. A mere ten minutes before trial, at 9:02 a.m., Attorney Rogers filed a motion seeking to disqualify Judge Hollar, which was apparently delivered to her chambers during or after the trial, and which Rogers did not mention as the trial progressed. (Id. at 10, 51.)2 While Aubrey testified at the 20-minute trial, no additional facts were elicited during the testimony beyond those submitted to the trial court on the summary judgment application that would provide further support for Aubrey’s claim. Absolutely no evidence was offered at the trial that there ever was a discussion between the parties — much less an agreement — about any payment to be made in connection with the work Aubrey stated that he performed on the property. Nor was there any evidence adduced that Elvira knew, or should have known, that Aubrey might in the future seek reimbursement for labor or materials. As a result, the trial court dismissed Aubrey’s case with prejudice for “insufficient evidence .. .establishing] that [a] debt is owed by his wife for the house that was built on someone else’s property.” (J.A. at 3, 20.) No argument in support of the Motion to Disqualify was offered by Attorney Rogers, and the trial court neither acknowledged nor addressed it during the hearing. (J.A. at 10-21.) The trial court *787memorialized the dismissal of the action in a May 7, 2010 Order. Rogers timely appealed the May 7 Order on the plaintiff’s behalf. (J.A. at 1, 6-7.)
On September 9, 2010, approximately four months after the dismissal of the case, Attorney Rogers filed a second motion seeking to disqualify Judge Hollar. In this motion, Attorney Rogers asserts that Judge Thomas’ alleged bias towards him had been transferred to Judge Hollar because of the alleged close friendship between the Judges. Attorney Rogers further asserted that this transfer of bias exists because the judges attended the same church and did joint missionary work. (J.A. at 47.) Without addressing the frivolous and meritless nature of either this motion or its predecessor, the trial court, in an Order dated September 16, 2010, denied both the May 5 and September 9, 2010 motions as being untimely and/or moot. (J.A. at 52.) Neither the docket sheets, the Joint Appendix, nor his appellate brief contains any suggestion that Attorney Rogers ever attempted to appeal the September 16, 2010 Order denying the disqualification motions. Hence, the September 16, 2010 Order is final.
II. JURISDICTION
Title 4, section 32(a) of the Virgin Islands Code provides, in pertinent part, that “[t]he Supreme Court shall have jurisdiction over all appeals arising from final judgments, final decrees or final orders of the Superior Court, or as otherwise provided by law.” A motion filed with the trial court, but not addressed in the court’s order dismissing or otherwise disposing of the other claims submitted to it for adjudication, that seeks relief inconsistent with the ruling embodied in the court’s order is “construe[d] ... as having been implicitly denied.” Anthony v. Independent Ins. Advisors, Inc., 56 V.I. 516, 534 (V.I. 2011) (citing Addington v. Farmer’s Elevator Mut. Ins. Co., 650 F.2d 663, 666 (5th Cir. 1981)). In this case, the May 7, 2010 Order dismissing Aubrey’s breach of contract case with prejudice grants relief inconsistent with the relief sought in the May 5, 2010 motion seeking to disqualify Judge Hollar, and disposes of all other claims submitted to the trial court for adjudication. As such, the order was a final order and is construed as implicitly denying the May 5, 2010 motion to disqualify. Anthony, 56 V.I. at 534; see also Matthew v. Herman, 56 V.I. 674, 677 (V.I. 2012) (stating that a final order is one which disposes of all claims submitted for adjudication). Accordingly, we have jurisdiction over this appeal.
*788III. ISSUES AND STANDARD OF REVIEW
The majority of Attorney Rogers’ quasi-legal arguments concerning the dismissal of the case center on his contention that the trial judge was biased towards him. Attorney Rogers alleges that Aubrey’s debt action against his ex-wife failed mainly because of the trial court’s bias and prejudice towards Attorney Rogers at the summary judgment stage of the proceeding and during a bench trial. In reviewing a trial court’s findings in a bench trial, we exercise plenary review over conclusions of law, and factual conclusions are reviewed for clear error. Lopez v. People, 60 V.I. 536, 538 (V.I. 2014); Kosiba v. Merck & Co., 384 F.3d 58, 64 (3d Cir. 2004). We review a trial court’s denial of a motion for recusal for abuse of discretion. Massachusetts School of Law at Andover, Inc. v. American Bar Ass’n, 107 F.3d 1026, 1042 (3d Cir. 1997). Similarly, whether a trial judge gave the appearance of partiality or bias at trial involves a review to determine whether the judge abused his or her discretion. Quinlan v. City of Pensacola, 449 Fed. Appx. 867, 869 (11th Cir. 2011) (citing United States v. Verbitskaya, 406 F.3d 1324, 1337 (11th Cir.2005)).
This Court reviews de novo a trial court’s grant of summary judgment. Santiago v. V.I. Housing Auth., 57 V.I. 256, 263 (V.I. 2012); Arlington Funding Services, Inc. v. Geigel, 51 V.I. 118, 127 (V.I. 2009); Peter Bay Homeowners Ass’n, Inc. v. Stillman, 294 F.3d 524, 532 (3d Cir. 2002). The Court also applies a de novo standard when reviewing on appeal the trial court’s denial of summary judgment, as in this case. See, e.g., G&S Livingston Realty, Inc. v. CVS Pharm., Inc., 506 Fed. Appx. 182, 184 (3rd Cir. 2012); Pacific Emplrs. Ins. Co. v. Global Reinsurance Corp. of Am., 693 F.3d 417, 425 (3rd Cir. 2012).
IV. DISCUSSION
A. The Motions to Disqualify were untimely and failed to establish that there was judicial bias resulting in an unfair trial.
Aubrey filed two Motions to Disqualify, one 10 minutes prior to trial, and another after the case was dismissed. Aubrey asserts in the second Motion for Disqualification that the action for debt failed mainly because of Judge Hollar’s bias towards Attorney Rogers. In his Motion for Disqualification, Aubrey claimed that Judge Thomas harbored some bias towards Attorney Rogers arising from the divorce proceedings between *789Aubrey and Elvira over which Judge Thomas presided. Aubrey further claimed that Judge Hollar’s alleged close relationship with Judge Thomas compromised Judge Hollar’s impartiality and ability to fairly preside over Aubrey’s debt action.3 Both of these Motions were not timely filed and are thus waived, and — on the merits — do not establish grounds for recusal or disqualification of a judge under the governing Virgin Islands statute. Recusal in the Virgin Islands is controlled by 4 V.I.C. § 284. Benjamin v. AIG Ins. Co. of P.R., 56 V.I. 558, 569 (V.I. 2012).
Section 284 states in pertinent part that' “[n]o judge or justice shall sit or act as such in any action or proceeding . . . [w]hen it is made to appear probable that, by reason of bias or prejudice of such judge, a fair and impartial trial cannot be had before him.” Section 286 of title 4 controls the procedure by which a complaining party may bring a motion for recusal and requires (1) that the motion be in writing and (2) that the motion be made first before the judge that the party seeks to disqualify. Benjamin, 56 V.I. at 569. See also Gov’t of the V.I. v. Gereau, 502 F.2d 914, 931-32 (3d Cir. 1974) (“Section 286 states that challenges to the competency of a judge are permissible only when his disqualification is clear, and provides that the objecting party in such case may file his written objection with the judge, who is allowed to pass on his own competency, subject only to review on appeal after final judgment.”).
While all motions to disqualify should be considered on the merits, the court should be given reasonable time in which to consider them. As the trial court noted in its order dismissing the Motions to Disqualify,
[a]t no time was any motion to disqualify the undersigned mentioned during trial and the matter was received in my chambers either during or after the trial. Counsel for Plaintiff knew or had reason to believe that the [trial court] would not receive a motion filed in the Clerk’s Office ten (10) minutes before the trial began.
(J.A. at 51) (emphasis in original). Obviously, this motion to recuse was surreptitiously filed and was calculated to disrupt the trial. No information in this motion constitutes newly discovered evidence. Section 286 clearly contemplates that a motion to disqualify a judge be filed before the pro*790ceedings, since it provides that upon a proper written challenge the judge shall withdraw or “proceed with the trial.” 4 V.I.C. § 286. In this case, however, the motion was not timely filed (the motion was delivered to the judge’s chambers either during or after the trial, and was not raised by Rogers during the trial). Moreover, a motion filed 10 minutes before the scheduled commencement of trial, which is lacking in factual or legal support, does not satisfy this statutory provision.
Timeliness is an essential element of motions for disqualification. United States v. Whorley, 550 F.3d 326, 339 (4th Cir. 2008). Motions to recuse or disqualify should be timely made as soon as all facts demonstrating the basis for disqualification become known to the moving party. Id.; Tri-State Fin., LLC v. Lovald, 525 F.3d 649, 653 (8th Cir. 2008); J.H. Cooper, Annotation, Time for Asserting Disqualification of Judge, and Waiver of Disqualification, 73 A.L.R.2d 1238 (1960) (collecting cases).
I believe it will establish a disconcerting precedent to allow a party litigant to surreptitiously file a motion for recusal immediately prior to trial on the day of the trial, when there is a great possibility the judge will not have an opportunity to review it, especially when the basis for the motion was not something discovered overnight. “[T]he evil that a timeliness requirement is intended to prevent — namely, holding in reserve a recusal demand until such time that a party perceives a strategic advantage — is served by requiring actual knowledge.” United States v. Vampire Nation, 451 F.3d 189, 208 (3d Cir. 2006) (internal quotation marks omitted). The knowledge of the alleged relationship between the two trial judges — that they attend the same church — is undoubtedly a fact that would have been known well in advance of the trial.
The second Motion for Disqualification was even more egregiously untimely than the first. The bench trial in this case was held on May 5, 2010, and the Order dismissing the case is dated May 6, 2010. The Notice of Appeal to this court is dated June 3, 2010 and was filed on June 4, 2010. (J.A. at 1, 6-7.) Attorney Rogers filed his second Motion for Disqualification on September 9, 2010, approximately four months after he had filed the initial motion for disqualification and four months after the case had been adjudicated by the trial court, and more than three months after the filing of the Notice of Appeal in this case. Aubrey has not offered any good cause or reason for the delay in filing the second motion for recusal. Importantly, the claims of bias or prejudicial conduct alleged *791by Aubrey do not appear to have emanated from newly discovered evidence that could have warranted excusing the untimeliness of the disqualification applications. See United States v. Rosenberg, 806 F.2d 1169, 1173 n.3 (3d Cir. 1986) (“[a] disqualification motion filed after trial and judgment is usually considered untimely unless good cause can be shown for the delay, for otherwise a party alleging bias would always await judgment in the hopes of a favorable decision”).
In addition, an untimely motion for disqualification must meet a heightened standard in showing bias. See Martin v. Monumental Life Ins. Co., 240 F.3d 223, 237 (3d Cir. 2001) (“[Tjhere must be a more compelling standard for recusal [] after the conclusion of a trial than before its inception”). Consequently, because the Motion for Disqualification was made well after the conclusion of the proceedings in the trial court, and no newly discovered evidence or other cognizable reason for delay was presented, the issue of judicial bias is waived. See Benjamin, 56 V.I. at 569. Therefore, the trial court’s Order denying the Motions for Disqualification as untimely was proper.
In addition to being outrageously untimely, the Motions to Disqualify fail dismally on the merits. Construing the Virgin Islands statute, the Third Circuit has stated that before a judge is required to recuse himself or herself based on bias, the facts alleged by the party arguing for disqualification must “reflect a clear probability that the judge is biased against that party.” Gereau, 502 F.2d at 932. A judge should no longer preside when a reasonable person with knowledge of all the facts would conclude that the judge’s impartiality might reasonably be questioned. United States, v. Bergrin, 682 F.3d 261, 282 (3d Cir. 2012). See generally Caperton v. A.T. Massey Coal, Co., 556 U.S. 868, 877, 129 S. Ct. 2252, 173 L. Ed. 2d 1208 (2009).
Even if Attorney Rogers had not waived the issue of judicial bias, he has articulated no cogent reason requiring the Judge’s recusal.4 It is noteworthy that Rogers never asserted in either motion that Judge Hollar has a pecuniary or proprietary interest in the case or any personal interest *792in the outcome of the case. Further, Rogers never explicated how Judge Hollar violated, if at all, the Virgin Islands Model Code of Judicial Conduct. According to Attorney Rogers, judicial prejudice can be demonstrated by Judge Thomas’ refusal to set a trial date based upon ex parte communications between the trial court and Elvira and based upon Judge Thomas’ refusal to permit amendment of the divorce complaint. (J.A. at 47 and Appellant’s Br. at 11.) Attorney Rogers further asserts that Judge Thomas would have held Aubrey liable for domestic violence had it not been for a police report filed against Elvira for embezzlement and forgery. (Appellant’s Br. at 11.) Attorney Rogers claims that Judge Thomas’ prejudice towards him in the divorce case should be imputed to Judge Hollar in this case because the two Judges are allegedly close friends, members of the same church, and do missionary work together. (J.A. at 47.)
The trial court did not abuse its discretion in failing to find partiality or bias based on these unsubstantiated facts alone. Firstly, Attorney Rogers emphasizes the alleged circumstances surrounding the divorce proceedings in an effort to substantiate his claims of judicial bias. However, a party seeking to compel recusal of a judge must aver an extra-judicial source of bias not based upon rulings in pending cases before other judges. United States v. Ciavarella, 716 F.3d 705, 720 (3d Cir. 2013) (to require recusal or reassignment of a judge, “a case generally must involve apparent bias deriving from an extrajudicial source, meaning something above and beyond judicial rulings or opinions formed in presiding over the case”).
Moreover, Attorney Rogers does not include in the record before us any transcripts, orders, or any other documentation from Aubrey and Elvira’s divorce proceedings before Judge Thomas that would confirm his claims that Judge Thomas’ actions during those proceedings amounted to impermissible bias towards him or Aubrey.5 Without any evidence clarifying what transpired during the divorce proceedings, it remains highly obfuscated as to what significance an ex parte communication, a domestic violence charge, or a police report has to do with any perceived bias Judge Thomas might have harbored towards Attorney Rogers that *793could subsequently have been transferred or be imputed to Judge Hollar in this case.
Even if Attorney Rogers had managed to demonstrate that Judge Thomas was in some manner biased towards him during Aubrey’s divorce proceedings, he presented nothing substantial to support a rational inference that Judge Thomas’ alleged bias was somehow transferred or imputed to Judge Hollar. Firstly, no evidence exists in the record, aside from Attorney Rogers’ naked assertions, which suggests that the two judges have a close relationship outside of the Superior Court. Secondly, even if the accusations were true, a reasonable person would not and could not infer prejudice in this situation merely because the two judges purportedly attend the same church and do missionary work together. The law assumes judicial impartiality. See United States v. Oaks, 606 F.3d 530, 537 (8th Cir. 2010) (“A party introducing a motion to recuse carries a heavy burden of proof; a judge is presumed to be impartial and the party seeking disqualification bears the substantial burden of proving otherwise”) (internal citation omitted). Therefore, a party claiming judicial bias has a heavy burden. Accordingly, Attorney Rogers was required to present much more than general, unsupported, conclusory allegations in order to establish improper judicial bias. See Hill v. Carpenter, 323 Fed. Appx. 167, 170 (3d Cir. 2009)(a recusal motion consisting of “disrespectful language and scathing, conclusory allegations” was insufficient to require recusal of the judge) (citing United States v. Vespe, 868 F.2d 1328, 1340 (3d Cir. 1989) (“[c]onclusory statements and opinions” made by a litigant in his 28 U.S.C. § 144 affidavit “need not be credited”)).
Accordingly, the trial court’s denial of the Motions for Disqualification was proper because the allegations in the motions failed to support a claim of bias as well as any perceived or alleged bias that could have been imputed or transferred from one judge to another judge in a different case. Attorney Rogers’ claims are utterly without merit.
B. The trial court’s denial of summary judgment was proper.
In his complaint initiating the action for debt, Aubrey claimed that Elvira is indebted to him for labor and materials Aubrey supplied in the construction of a residence on the Estate Glucksberg property by virtue of an implied contract and fraudulent conveyance. Aubrey asserts on appeal that this claim was incorrectly dismissed by the trial court and that he *794should have been granted relief at the summary judgment stage. His contention is that his Motion for Summary Judgment was not granted because “Judge Hollar intentionally misapplied of [sic] the relevant facts to the law” due to her purported bias. (Appellant’s Br. at 8.)
Generally, summary judgment should be granted after an adequate period for discovery6 has passed if the record reflects that: (1) there are no genuine issues, (2) as to any material fact, and (3) the moving party is entitled to judgment as a matter of law. Burd v. Antilles Yachting Servs., 57 V.I. 354, 358 (V.I. 2012) (quoting Williams v. United Corp., 50 V.I. 191, 194-95 (V.I. 2008)); see also Beard v. Banks, 548 U.S. 521, 529, 126 S. Ct. 2572, 165 L. Ed. 2d 697 (2006); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). The court must credit all reasonable inferences from the evidence on record in favor of the nonmoving party in considering whether there are any disputed issues of material fact. Burd, 57 V.I. at 358; Mt. Holly Gardens Citizens in Action, Inc. v. Township of Mount Holly, 658 F.3d 375, 381 (3d Cir. 2011).
As the trial court noted during the March 18, 2010 summary judgment hearing, there still remained many unanswered questions of facts surrounding the terms of the purported contractual agreement for the services rendered by Aubrey to Elvira, or whether such a contractual agreement ever existed. At the hearing the trial court noted that:
there are questions of fact as to whether a Contract was consummated, whether there was ever a meeting of the minds and what was the meeting[] of the mind[s] and when.
(J.A. at 33.)
As the party moving for summary judgment, Aubrey had the burden of demonstrating a clear absence of genuine issues of material fact. Monroe v. Beard, 536 F.3d 198, 206 (3d Cir. 2008). Because Elvira was Aubrey’s lawful spouse at the time of the construction of the house, there is a strong presumption that the services rendered and construction materials supplied were a contribution providing for Elvira’s support, maintenance, and well-being, for which compensation was not expected. *795See 16 V.I.C. § 342(a)(1).7 Aubrey submitted no proof to the trial court to rebut this presumption, or to meet his burden of establishing a clear absence of genuine issue of material fact in this case. In the record before the trial court, there was no testimony that the parties agreed that Aubrey would be reimbursed for the expenses for building Elvira’s residence on the St. John property. Also, no evidence exists that Aubrey expected to be reimbursed for his services prior to the disagreement with Elvira, concerning who is the actual owner of the property. Importantly, there was no evidence of a written or oral contract between Aubrey and Elvira embodying the alleged agreement to provide reimbursement to Aubrey for his labor and the cost of the building material for Elvira’s residence.
Aubrey’s burden as the summary judgment movant was not relieved by the fact that the Motion was unopposed. Although Rule 56(e)(2) of the Federal Rules of Civil Procedure allows the trial court to consider the facts of the case undisputed if the opposing party fails to respond to such a motion, summary judgment may not be automatically granted by default for failure to properly respond. See Reese v. Herbert, 527 F.3d 1253, 1268-69 (11th Cir. 2008); Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004) (“[T]he failure to oppose a motion for summary judgment alone does not justify the granting of summary judgment. Instead, the district court must still assess whether the moving party has fulfilled its burden of demonstrating that there is no genuine issue of material fact and its entitlement to judgment as a matter of law.”). Thus, as Rule 56 was worded in both 2006 and early 2010, summary judgment may be granted “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex, 477 U.S. at 322. Therefore, where the moving party bears the burden of proof at trial, as Aubrey did in the present case, “the burden [is on] the moving party ... to show initially the absence of a genuine issue concerning any material fact.” Id. at 323, 325 (construing the language in Rule 56(c) as it was worded during the lawsuit between Aubrey and Elvira and up to *796December 1, 2010, stressing that it is the movant’s burden to present affidavits and other materials “that the moving party is entitled to a judgment as a matter of law” before the obligation falls on the nonmovant to present contrary evidence). See also Fed. R. Civ. R 56(e) advisory committee note to 2010 amendments.
The trial court must accept as true the facts stated in an unopposed motion for summary judgment. Halliday v. Footlocker Specialty, Inc., 53 V.I. 505, 512 n.11 (V.I. 2010). Nonetheless, a summary judgment movant must still establish that he is entitled to judgment as a matter of law. Even when accepting all of Aubrey’s factual statements as true as a result of Elvira’s failure to respond, Aubrey has failed to establish a contract, an implied contract, or a fraudulent conveyance. Based on the lack of evidence presented to the trial court at the time of the summary judgment hearing, Aubrey failed to meet his burden, and the denial of summary judgment was proper.
C. The trial court’s dismissal of the case after trial was proper.
After his Motion for Summary Judgment was denied, Aubrey had an opportunity to engage in discovery and to complete preparations so that he could present more evidentiary support to the trial court on the merits of his claim of entitlement to reimbursement from his wife. He failed to conduct discovery. Instead, when the trial was held, four years after the case was filed, he relied on the same cursory factual statements presented to support the motion for summary judgment —• indeed Aubrey’s recollection at trial was more vague and incomplete than even the conclusory affidavits submitted in 2006. Thus, at trial Aubrey again failed to carry the established burden of a plaintiff to present at least prima facie evidence supporting the claim that there was a contractual agreement between Elvira and himself for reimbursement for the services he performed. For example, Aubrey testified as follows:
Q. Did you, at any time, request that Ms. Elvira Walters pay you for the work that you did at Estate Glucksberg?
A. No, I did not.
(J.A. 16).
Aubrey’s case failed to offer evidence permitting the trier of fact to find even the most basic prerequisite for the formation of a contract: that there *797was a mutual assent to a bargained-forrexchange in which one party made a promise in return for another promise. See Restatement (Second) of Contracts §§ 18-23 (1981). For instance, the most glaring indication of a lack of contractual agreement in this case is Aubrey’s testimony that he never requested that Elvira pay him for the work he performed on the Estate Glucksberg property. (J.A. at 16, 60.)
The few facts that can reasonably be inferred from the scant record before us are that there was never a mutual assent to a bargained-for agreement in regards to the improvement of the Estate Glucksberg property, and that Aubrey only later demanded payment after he discovered that the property was titled to Elvira’s son and not to Elvira. It is also unclear what the rightful ownership of the Estate Glucksberg property has to do with the alleged contractual agreement, and whether Aubrey would have had any cognizable claim relating to alleged “misrepresentation” of property ownership. The facts are vague regarding whether Elvira was still the primary occupant of the Estate Glucksberg property although the title to the property was in her son’s name. As noted above, however, as pled in this case there was no allegation that Elvira and Hodge conspired to misrepresent the fact that she owned and occupied the property for the sole purpose of deceiving Aubrey into improving the land,8 and no claim for fraudulent misrepresentation was alleged.
Additionally, Aubrey has not pled a claim for relief under an unjust enrichment or any other equitable theory, or any other equitable grounds,9 nor is fraud or misrepresentation pled. The complaint is titled, “Action for Debt.” (J.A. 4.) At the argument on summary judgment, Attorney Rogers told the trial court that the case was “an action for debt” (J.A. 25), and in summation at trial reiterated that “[t]his action is for debt.” (J.A. 19). The *798notice of appeal filed by Rogers is captioned, “Action for Debt.” (J.A. 1.) Not only are the factual circumstances surrounding the fraud allegations belatedly asserted on appeal highly ambiguous, but also the evidence proffered by Aubrey was decidedly insufficient to establish what relief, if any, he could have been entitled to receive even if such a claim had properly been pled before the trial court. Aubrey seems to assume that the only thing needed for a court to grant him relief are motions containing scurrilous and spurious allegations, and that no further evidence of substance need be submitted to support any legal or factual claims. Aubrey failed to plead any other causes of action, and offered nothing for the trial court’s consideration concerning the value of the services rendered and the materials supplied. There was no evidence offered in the trial court that would allow a trier of fact to make a rational conclusion, based upon a preponderance of the evidence, concerning the costs of labor or construction material such as credit card bills, receipts for the purchase of building materials, or affidavits from other individuals who worked on the property or witnessed Aubrey working on the property.10 As the trial court observed, not even Aubrey’s own testimony was forthcoming about the value of his labor and material costs. At the bench trial, the trial court noted that:
There’s no deed that has been placed into evidence. When asked about the value ofhis labor, [Aubrey] says he doesn’t know. There’s been no figure that has been testified to. Given the foregoing, the Court finds that there’s insufficient evidence to establish that the debt is owed by his wife for the house built on someone else’s property.
(J.A. at 20-21.) Accordingly, Aubrey failed to carry the applicable burden of proof to establish the elements ofhis claim, and the trial court’s dismissal of the case after the trial was proper.
*799V. CONCLUSION
In consideration of the foregoing, the May 7, 2010 Order of the trial court should be AFFIRMED.

 Attorney Rogers was a licensed attorney in the Territory at the time the Notice of Appeal was filed in this case. However, Attorney Rogers’ license to practice law in the Territory has since been suspended. See In re Suspension of Rogers, S. C.t. Civ. No .2012-0059, 2012 V.I. Supreme LEXIS 79, *20 (V.I. Oct. 26,2012) (unpublished) (ordering, inter alia, suspension from practice of law for 6 months, effective 15 days from October 26,2012). The suspension continued in 2013 until Attorney Rogers was disbarred effective December 12, 2013. See In re of Disbarment of Rogers, 60 V.I. at 312 (V.I., 2013).


 No copy of this motion appears in the Joint Appendix, but it is referred to in Judge Hollar’s May 7, 2010 Order.


 Although the first Motion for Disqualification was not included in the record before this Court, the record demonstrates that similar allegations were made in this Motion.


 It is not clear from his Motion, which Judge Aubrey wants recused. The Motion is titled “Motion for Disqualification of Judge Brenda Hollar,” however, in the last sentence of the Motion Aubrey states “Judge Thomas should recuse herself from further action in this case.” (J.A. at 48.) In any case, Aubrey has not demonstrated a valid basis for the recusal of either Judge.


 The rules of this Court clearly mandate that all assertions of facts in the brief must be supported by a specific reference to the record. V.I.S.CT.R. 22(d).


 Here, of course, the motion was filed only four months after the case was commenced, and no record of discovery is present.


 16 V.I.C § 342. Persons obligated to support
(a) The following are obliged to support each other —
(1) husband and wife[.]


 Although Aubrey places much emphasis on the rightful ownership of the Estate Glucksberg property in his claims against Elvira, at the time of the bench trial there was no evidence submitted to the trial court regarding who held title to the property. (J.A. at 30.) This lack of evidence, such as a deed, further served to undermine Aubrey’s fraud allegations made on appeal.


 Rather, the complaint merely pled a debt action allegedly arising from a breach of contract claim. It would appear that the issue of fraud was not raised, considered, or competently articulated to the trial court, because the court questioned Aubrey at length concerning the nature of any agreement between Aubrey and Elvira for reimbursement, rather than any claimed fraudulent conduct of the parties. This implies that the trial court also treated this matter as a breach of contract claim rather than a claim of fraud.


 Included in the record on appeal is an invoice dated June 8, 2006, from Aubrey billed to Elvira with a breakdown of the costs of materials and services totaling $23,400. (J.A. at 62.) This invoice, however, is not a supplier’s invoice which shows the actual cost of supplies. Further, it is not clear whether this invoice was a part of the record before the trial court, especially in light of the trial court’s statements that there was no testimony or evidence regarding the value of labor or materials and Aubrey’s own statements that he never requested payment from Elvira for any of the services. The transcript does not reflect that any such material was offered at trial.